Citation Nr: 1044454	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-36 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 until March 
1969.  He also has service in the Army Reserve.  

This matter is on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington D.C.  However, jurisdiction over the appeal is 
currently with the RO in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge 
in October 2010.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in 
July 1996 at the age of 50 years from esophageal cancer. 

2. The Veteran served in the Republic of Vietnam from June 1967 
to June 1968.

3. The Veteran was not service-connected for any disorder at the 
time of his death.

4.  Esophageal cancer was not shown during active duty service or 
for many years thereafter, and is unrelated to active duty 
service or due to exposure to Agent Orange.  


CONCLUSIONS OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in June 2003 that addressed substantially 
all notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed her of what evidence was 
required to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  

The Board notes that not all the elements of Hupp were met with 
this notice, as the appellant was not informed of what conditions 
for which the Veteran was service-connected.  However, this 
notice defect has not resulted in prejudice, as the Veteran was 
not service-connected for any disorder at the time of his death.  
Such was acknowledged by the appellant at her personal hearing.  
Hearing Transcript (T.) at 5.  Moreover, she has not indicated an 
erroneous belief that the Veteran was service-connected for any 
disorder.    

Additionally, the appellant was not specifically provided with 
what evidence is necessary to support a claim for service 
connection on either a direct basis or as due to Agent Orange 
exposure.  The appellant's primary contention was that esophageal 
cancer should have enjoyed the presumption of service connection 
as per 38 C.F.R. §§ 3.303, 3.307 and 3.309(e).  The elements of 
establishing service connection on such bases were also 
acknowledged at her hearing.  T. at 6-7.  Moreover, in both her 
notice of disagreement and substantive appeal, the appellant 
referred to the principle of presumptive service connection, 
based on exposure to defoliants such as Agent Orange.  In fact, 
in a November 2003 statement, she specifically cited the relevant 
regulations relating to service connection on a presumptive 
basis.  In view of her statements, the Board determines that the 
appellant sufficiently understood the elements necessary to show 
entitlement to service connection despite not having received 
specific notice.   In other words, the appellant has already 
demonstrated actual knowledge of these elements, and remanding 
the claim for this notice would also only delay resolution.  The 
appellant incurred no prejudice by not receiving complete Hupp 
notice, and remanding the claim in order to repair this defect 
would only unnecessarily delay resolution of the claim.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service personnel records, and the 
appellant has submitted a number of private treatment records.  

The evidence indicates that the Veteran underwent treatment in a 
VA medical facility from January 1995 to July 1996, but the RO 
formally determined in September 2009 that these records were 
unavailable, despite a diligent effort to obtain them.  
Similarly, the RO also formally determined in February 2010 that 
the Veteran's service treatment records were unavailable.  In 
light of these determinations, although these records were not 
obtained, the Board nevertheless concludes that VA's duty to 
assist was met in this regard.  Moreover, neither appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication. 

Additionally, in October 2010, the appellant was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2010 hearing, the undersigned Veterans 
Law Judge identified the single issue on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding the onset of the Veteran's esophageal cancer (T. at 5), 
whether the Veteran had been diagnosed as having any other type 
of respiratory cancer (T. at 6), whether there any evidence 
linking the esophageal cancer to his active service or herbicide 
exposure (T. at 7), and whether there were any outstanding 
medical records available demonstrating an earlier diagnosis (T. 
at 10).   Therefore, not only was the issue "explained . . . in 
terms of the scope of the claim for benefits," but "the 
outstanding issues material to substantiating the claim" were 
also fully explained.   See Bryant, 23 Vet. App. at 497.  
Moreover, the hearing discussion did not reveal any evidence that 
might be available that had not been submitted.  T. at 10.  Under 
these circumstances, nothing gave rise to the possibility that 
evidence had been overlooked with regard to the appellant's claim 
for service connection for the cause of the Veteran's death.  As 
such, the Board finds that, consistent with Bryant, the 
undersigned Veterans Law Judge complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claims based on the current record.

The Board acknowledges VA has not obtained a medical opinion with 
respect to the appellant's cause-of-death claim, and that the 
appellant, through her representative, has asked that such an 
opinion be obtained.  However, in DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 
38 U.S.C. § 5103A(a) does not always require the Secretary of VA 
to assist a claimant in obtaining a medical opinion or 
examination for a DIC claim, but it does require VA to assist a 
claimant in obtaining such whenever it is necessary to 
substantiate the DIC claim.  The Federal Circuit Court added that 
there was no duty to provide a VA opinion in a DIC claim under 38 
U.S.C.A. § 5103A(d) since this provision is explicitly limited to 
claims for disability compensation (service connection), which is 
defined as a monthly payment made by VA to a veteran, and 
therefore does not pertain to a DIC claim.  Id.  But Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008)(holding that in the context 
of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) 
only excuses VA from making reasonable efforts to provide an 
examination when no reasonable possibility exists that such 
assistance would aid in substantiating the claim).  

In the present case, the evidence does not suggest a relationship 
between Agent Orange exposure and esophageal cancer, nor may such 
a relationship be presumed.  Moreover, there is no clinical 
evidence in the record to suggest that any esophageal disorders 
were traceable back to active duty service.  Therefore, the Board 
finds that a remand for a VA opinion would not be beneficial in 
the adjudication of this issue to the extent that it was denied, 
and is thus not required in this case.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Entitlement to Service Connection for the Cause of the Veteran's 
Death

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  For 
a service-connected disability to be the cause of death it must 
singly, or with some other condition, be the immediate or 
underlying cause, or else be etiologically related.  For a 
service-connected disability to constitute a contributory cause, 
it is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Where the service-connected condition 
affects vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, debilitation 
may be assumed.  Id.

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may 
be warranted where the evidence indicates that the cause of the 
Veteran's death should have been service-connected.  That is to 
say that, to establish service connection for a particular 
disability found to have caused his death, the evidence must show 
that the disability resulted from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is relevant here, if a veteran was exposed to an herbicide 
agent during active military service, the following diseases 
shall be service-connected, subject to the requirements of 38 
C.F.R. § 3.307(a), even if there is no record of such disease 
during service: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lungs, bronchus, larynx, or trachea), and 
soft-tissue sarcomas. 38 C.F.R. § 3.309(e).

Notwithstanding the above, the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Finally, the Board notes that the Veteran's service treatment 
records, as well as VA treatment records from January 1995 
through July 1996 are unavailable.  In such cases there is a 
heightened obligation to assist the appellant in the development 
of the case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this situation, in 
which records are presumed to have been or were destroyed while 
the file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005), citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

In this case, regretfully, the Veteran died July 1996.  According 
to his death certificate, the primary (and sole) cause of death 
was metastatic cancer of the esophagus.  At the time of his 
death, the Veteran was not service connected for any disorders.  
The appellant was married to the Veteran from April 1967 until 
the time of his death, and is the surviving spouse.  

It is the appellant's primary contention that her husband's 
exposure to Agent Orange while on active duty led to his 
esophageal cancer.  As an aside, in her November 2003 statement, 
she cited regulations for entitlement to service connection 
related to radiation exposure, see 38 C.F.R. §§ 3.309(d) 
and 3.311 (2010), as well as for diseases specific to prisoners 
of war, see 38 C.F.R. § 3.309(c) (2010).  However, at her hearing 
before the Board in October 2010, she clarified that her claim 
was not based on radiation exposure.  T. at 3.  Moreover, there 
is no evidence that the Veteran was ever a prisoner of war.  
Accordingly, these avenues of entitlement are not considered.  

Next, as the Veteran was not service-connected for any disorders 
at the time of the Veteran's death, the only aspect of the 
appellant's claim remaining for consider is whether the cause of 
the Veteran's esophageal cancer should have been service-
connected based on the evidence of record.  However, for the 
reasons stated below, service-connection is denied.

First, regarding exposure to Agent Orange, the Veteran's service 
personnel records indicate service in the Republic of Vietnam 
from July 1967 to June 1968.  His service records also indicate 
receipt of the Vietnam Service Medal, Republic of Vietnam 
Campaign Medal.  Therefore, the Board concludes that he was 
presumptively exposed to Agent Orange while on active duty and is 
further entitled to the presumption that a diagnosis of any of 
the above listed diseases would have been incurred while in 
service.

However, the initial diagnosis of cancer from July 1995 was of 
squamous cell carcinoma of the mid esophagus, which is not one of 
the disorders that may be presumptively related to exposure to 
Agent Orange.  In fact, the Secretary has specifically found 
based upon available evidence a presumption of service connection 
based on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for cancer of the 
esophagus.  See Notice, 75 Fed.Reg. 32540 (2010).  In this 
regard, the Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed.Reg. 32395 (2007).  
Further, while the evidence does indicate that this cancer 
metastasized to his lungs, there is no evidence indicating that 
his cancer originated from this location.  The appellant does not 
argue to the contrary.  T. at 6.  Therefore, service connection 
for the cause of the Veteran's death on a presumptive basis is 
not warranted.  

Next, although the appellant's primary claim is that the 
Veteran's esophageal cancer was attributable to Agent Orange 
exposure, the Board has also considered whether service-
connection is warranted on a direct basis, but has determined 
that it is not.  
	 
First, the Veteran's service treatment records are unavailable, 
but there has been no indication otherwise that he experienced 
symptoms related to any sort of esophageal disorder.  In fact, 
neither the appellant nor the Veteran has ever alleged the 
existence of such symptoms during active duty.  Therefore, no 
esophageal disorders were noted in service.
	
	Next, post-service evidence does not reflect esophageal 
symptomatology for many years after service discharge.  
Specifically, the first indication of such a disorder was not 
until he was diagnosed with esophageal cancer in July 1995, which 
is 26 years after he left active duty in 1969.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  The 
appellant does not present an opposing argument.  Rather, she 
specifically stated in October 2005 that the onset of the 
Veteran's cancer had been about one-and-a-half years prior to his 
death in July 1996.  A continuity of symptomatology has not been 
established based on the competent evidence of record.  
	
	Service connection may also be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  The Board has certainly considered the 
statements made by the Veteran and appellant relating the 
Veteran's esophageal cancer to his active service, to include 
exposure to herbicide agents.  The Federal Circuit has held that 
"[l]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007)).
	
In this case, however, neither the Veteran nor the appellant are 
competent to provide testimony regarding the etiology of his 
esophageal cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.").  Because cancer is not diagnosed by unique 
and readily identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the unsubstantiated statements regarding the claimed etiology of 
the Veteran's esophageal cancer are found to lack competency.
	
Therefore, in light of the above discussion, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection for the cause of death and there is no doubt 
to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


